Case 1:16-cv-00056-ER Document 333 Filed 08/18/20 Page 1 of 2 PageID #: 25024



                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF DELAWARE


SMITH INTERNATIONAL, INC.          :
                                   :       CIVIL ACTION NO.
     v.                            :
                                   :       16-0056
BAKER HUGHES INCORPORATED          :


                                   ORDER

           AND NOW, this 17th day of August, 2020, upon

consideration of Defendant’s motion for partial summary judgment

to limit damages (ECF No. 198), and the responses and replies

thereto, it is hereby ORDERED that the motion is DENIED. 1


1         The parties dispute whether the merging of dependent
claims into independent claims during the patent reexaminations,
in order to make the independent claims patentable,
substantially modified the patents such that the scopes of the
patents were changed and Plaintiff’s damages are, thus, limited
to the date of the amendments.

          In a case that remains precedential, the Federal
Circuit concluded clearly and succinctly that merging a
dependent claim with an independent claim, without more, does
not change the scope of a patent. Bloom Eng'g Co. v. N. Am. Mfg.
Co., 129 F.3d 1247, 1250 (Fed. Cir. 1997) (“The district court
held that the change from the term ‘furnace’ in original claims
2 and 13 to ‘radiant tube,’ the only limitation in original
dependent claims 7 and 18, constituted a substantive change.
That is incorrect, for by this change Bloom did no more than
restate original claims 7 and 18 in independent form. As stated
in 35 U.S.C. § 112 ¶ 4, a dependent claim incorporates by
reference all of the limitations of the claim from which it
depends. Bloom achieved the same result by moving the ‘radiant
tube’ element from dependent claims 7 and 18 into their
associated independent claims. Thus this change, standing alone,
did not change the scope of original claims 7 and 18.”).
Case 1:16-cv-00056-ER Document 333 Filed 08/18/20 Page 2 of 2 PageID #: 25025



           AND IT IS SO ORDERED.




.                                  /s/ Eduardo C. Robreno
                                   EDUARDO C. ROBRENO,    J.




          Defendant’s motion must be denied as the claims at
issue were not substantially modified and Plaintiff’s damage
claims are not limited to the date of the amendments.
                                     2
